Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mazzanti (U.S. 2016/0108709A1).
Regarding claim 1, Mazzanti discloses a well (see fig. 12 and refer to abstract) that comprises: a pump tubular (3 and 40 connected by 26; fig. 12 and refer to paragraphs 0050, 0051, 0068) that separates an annular conduit (47) from a central bore conduit (bore of string 3), with one of the annular conduit and the central bore conduit serving as a lift conduit (bore of string 3 serves as lift conduit, refer to paragraph 
Regarding claim 2, Mazzanti discloses wherein the central bore conduit is the lift conduit and the annular conduit is the gas injection conduit (see fig. 12 and refer to paragraph 0052).  
Regarding claim 4, Mazzanti discloses a production tubular (1) within which the pump tubular reciprocates (see fig. 12 and refer to paragraph 0008).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mazzanti (U.S. 2016/0108709A1), in view of Dyck (U.S. 9638000B2).
Regarding claim 6, Mazzanti teach all the features of this claim as applied to claim 1 above; however, Mazzanti fail to teach wherein the at least one port comprises 
Dyck disclose wellbore tubular (10, fig. 4b) comprising a throat/port (26a) formed by an insert (35) connected to the housing of the tubular. The throat (26a) can be a hole drilled the wellbore tubular at an angle aligned with the direction of low within the wellbore tubular (refer to col. 9 lines 13-19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified Mazzanti, to have the at least one port comprises a hole drilled through a wall of the pump tubular with a fitting or tubing sleeve that defines a chosen orifice size for the port, as taught by Dyck, for the predictable result of directing the flow of fluid through the assembly. 
Claims 3 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mazzanti (U.S. 2016/0108709A1), in view of Leniek, SR. (U.S. 2016/0298432A1).
Regarding claims 3 and 9, Mazzanti teach all the features of this claim as applied to claim 1 above; however, Mazzanti fail to teach wherein the central bore conduit is the gas injection conduit and conveys gas to the one or more injection ports and the annular conduit is the lift conduit and conveys the fluid flow to the well head.  
Leniek, SR. discloses an artificial lift method for the production of downhole fluid comprising a pump body (112) located at an end of a production tubular in a well (see fig. 1). A central tubular (114) connected to a surface unit (118) tcontaining gas (refer to paragraph 0019) and configured to pressurize or depressurize pump plunger and fluid forced up an annular conduit to surface (refer to paragraph 0018).

Regarding claim 7, Mazzanti discloses a hybrid artificial lift method (see fig. 12 and refer to abstract) that comprises: anchoring a pump body (5) downhole of a production tubular (1) in a well (see fig. 12); attaching a pump plunger to a pump tubular (3, 43; refer to paragraph 0008), the pump tubular (3, 43) having a central bore (see fig. 12); -2-providing the pump tubular (3, 43) with one or more gas injection ports (100, 102, fig. 13A); positioning the pump tubular (3, 40) within the production tubular (1), thereby defining an annular conduit (47); reciprocating the pump tubular to drive the pump plunger within the pump body and thereby create a fluid flow to a well head via the central bore or the annular conduit (see fig. 12 and refer to paragraph 0008); and concurrently with said reciprocating, injecting gas into the fluid flow via the one or more gas injection ports (100, 102).  
However, Mazzanti fail to teach the pump body downhole at the end of a production tubular in the well.
Leniek, SR. discloses an artificial lift method for the production of downhole fluid comprising a pump body (112) located at an end of a production tubular in a well (see fig. 1).

Regarding claim 8, the combination of Mazzanti and Leniek, SR. teach all the features of this claim as applied to claim 7 above; Mazzanti further discloses discloses wherein the central bore conveys the fluid flow to the well head and the annular conduit conveys gas to the one or more injection ports (see fig. 12 and refer to paragraph 0052).  
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mazzanti (U.S. 2016/0108709A1), in view of Leniek, SR. (U.S. 2016/0298432A1) as applied to claim 7 above, and further in view of Dyck (U.S. 9638000B2).
Regarding claim 11, the combination of Mazzanti and Leniek, SR. teach all the features of this claim as applied to claim 7 above; however, the combination of Mazzanti and Leniek, SR. fail to teach wherein said providing includes drilling a hole in a wall of the pump tubular and attaching a fitting or sleeve to define a chosen orifice size for the hole.
Dyck disclose wellbore tubular (10, fig. 4b) comprising a throat/port (26a) formed by an insert (35) connected to the housing of the tubular. The throat (26a) can be a hole drilled the wellbore tubular at an angle aligned with the direction of low within the wellbore tubular (refer to col. 9 lines 13-19).
. 
Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mazzanti (U.S. 2016/0108709A1), in view of Leniek, SR. (U.S. 2016/0298432A1) and Dubois (U.S. 4629218).
Regarding claim 12, Mazzanti discloses a well (see fig. 12) that comprises: a production tubular (1); a tubing string (3, 40, tapered at 26) positioned inside the production tubular (1); and a surface pump unit that reciprocates the tubing string to reciprocate the plunger in the pump body (refer to paragraph 0008), thereby pumping fluid to a well head via a bore of the tubing string (3, 40; refer to paragraphs 0050, 0051, and 0068) or via an annular conduit between the production tubular and the tubing string.  
However, Mazzanti fail to teach the production tubular terminated by a pump body anchored downhole and tubing string positioned inside the production tubular and terminated by a plunger. 
Leniek, SR. discloses an artificial lift method for the production of downhole fluid comprising a pump body (112) located at an end of a production tubular (110) in a well (see fig. 1) and a tubing string (114) positioned inside the production tubular (110) and terminated by a plunger (see fig. 1 and refer to paragraph 0022). 

However, the combination of Mazzanti and Leniek, SR. fail to teach a tapered continuous tubing string. 
Dubois discloses a coil tuning string for injecting fluid into a well comprising one or more tapered wall tuning sections welded in series with adjacent straight (see fig. 3 and 4 and refer to abstract). The purpose for the tapering is to connect tubing sections of dissimilar wall thicknesses wherein the transitions from one tubing section to another is smooth and continuous as one progresses from a thin wall tubing section to a heavy wall tubing section in an ascending order. This further reduced the force require to lift the tubing string when employed in deep wells (refer to abstract and col. 1 lines 55-65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the combination of Mazzanti and Leniek, SR., to have a tapered continuous tubing string, as taught by Dubois, for connecting tubing sections of dissimilar wall thicknesses wherein the transitions from one tubing section to another is smooth and continuous as one progresses from a thin wall tubing section to a heavy wall tubing section in an ascending order. This further reduced the force require to lift the tubing string when employed in deep wells. 

Regarding claim 14, the combination of Mazzanti, Leniek, SR., and Dubois teach all the features of this claim as applied to claim 12 above; Leniek, SR. further discloses wherein the fluid is pumped via the annular conduit (refer to paragraph 0018).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified Mazzanti, to have the fluid pumped via the annular conduit, as taught by Leniek, SR. for lifting dense fluid that that create a large hydrostatic pressure in the wellbore. 
Regarding claim 15, the combination of Mazzanti, Leniek, SR., and Dubois teach all the features of this claim as applied to claim 12 above; Dubois further discloses wherein the tapered continuous tubing string (see fig. 3) has a smoothly tapered wall thickness (refer to abstract).  
Regarding claim 16, the combination of Mazzanti, Leniek, SR., and Dubois teach all the features of this claim as applied to claim 12 above; Dubois further discloses wherein the tapered continuous tubing string (see fig. 3) includes multiple continuous tubing portions (30, 50) coupled end-to-end by one or more continuous tubing couplers (40), each continuous tubing portion having a fixed wall thickness ordered from thicker to thinner with increasing depth (see fig. 3 and 4).
Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mazzanti (U.S. 2016/0108709A1), in view of Phloi-montri et al. (U.S. 2011/0132593A1).

Phloi-montri et al. disclose a gas lift apparatus comprising side pocket mandrels (30, 32) connected to tubing string (18), each packet mandrel providing at least one port for gas to flow from the injection conduit (see fig. 1), through the annulus (20) and into the tubing string (18; refer to paragraph 0021).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mazzanti to include multiple continuous tubing portions connected by one or more continuous tubing gas lift couplers, each coupler providing at least one port for gas to flow from the gas injection conduit to the lift conduit, as taught by Phloi-montri et al., for facilitating the lifting of the production fluid to surface.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298.  The examiner can normally be reached on M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Y.A/
03/05/2021

/Nicole Coy/Primary Examiner, Art Unit 3672